Citation Nr: 1810751	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  17-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1952 to June 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Additional, development is necessary to allow the Board to make a fully informed decision.  The Veteran claims entitlement to service connection for coronary artery disease and prostatitis, on both a direct basis, and as a result of herbicide exposure during the performance of his in-service duties.  However, the current record appears incomplete.  Specifically, VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C. § 5103A(d) (West 2012); 38 C.F.R.
§ 3.159(c)(4) (2017).  To date, the Veteran has not been provided with a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran and his representative informing the Veteran of the information and evidence necessary to substantiate the claim for service connection for coronary artery disease and prostatitis to include specific information regarding presumed herbicide exposure for Veterans who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft.  The Veteran should be asked to provide any information or evidence in his possession, including lay assertions of others with whom he served, involving C-123 aircraft being serviced at the locations at which he was stationed during the Vietnam era.  If there is insufficient data available to formulate a request within JSSRC guidelines, ask the Veteran to provide sufficient detail to submit a verification request of herbicide exposure in Japan to JSRRC.

2.  If the Veteran asserts he regularly and repeatedly maintained C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era, then, attempt to verify the Veteran's claimed exposure to herbicides, per current M21-1MR provisions.  Any response from JSRRC (positive or negative) should be associated with the claims file.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

3.  Associate any outstanding VA treatment records with the Veteran's electronic claims file.

4.  After competition of the development listed above, schedule the Veteran for a VA examination to determine the nature and etiology of any coronary artery disease and prostatitis.  The entire VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

	Does the Veteran have a diagnosis of coronary artery disease?  If yes, the examiner should identify the specific disorder(s) and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder(s) is(are) etiologically related to the Veteran's active military service, to include as due to herbicide exposure.

	Does the Veteran have prostatitis?  If yes, whether it is at least as likely as not (a 50 percent or greater probability) that any currently present disorders are etiologically related to the Veteran's active military service, to include as due to herbicide exposure?

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


